EX 99.28(d)(30) Amendment to Investment Sub-Advisory Agreement between Jackson National Asset Management, LLC and Mellon Capital Management Corporation This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Mellon Capital Management Corporation, a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement effective as of the 18th day of February 2004, and Amended and Restated effective as of the 1st day of December, 2012 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain funds of JNL Variable Fund LLC. Whereas, the parties wish to amend the Agreement in order to reflect name changes for certain funds from the “Current Fund Name” to the “New Fund Name,” as set forth below, effective April 29, 2013: Current Fund Name New Fund Name JNL/Mellon Capital Management DowSM 10 Fund JNL/Mellon Capital DowSM 10 Fund JNL/Mellon Capital Management S&P® 10 Fund JNL/Mellon Capital S&P® 10 Fund JNL/Mellon Capital Management Global 15 Fund JNL/Mellon Capital Global 15 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital 25 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Value Line® 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital DowSM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital VIP Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital JNL 5 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital Management Technology Sector Fund JNL/Mellon Capital Technology Sector Fund Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 29, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 29, 2013, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of December 14, 2012, effective as of April 29, 2013. Jackson National Asset Management, LLC Mellon Capital Management Corporation By: /s/ Mark D. Nerud By: /s/ Janet Lee Name: Mark D. Nerud Name: Janet Lee Title: President and CEO Title: Director Page 2 of 2 Schedule A April 29, 2013 Funds JNL/Mellon Capital DowSM 10 Fund JNL/Mellon Capital S&P® 10 Fund JNL/Mellon Capital Global 15 Fund JNL/Mellon Capital 25 Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Value Line® 30 Fund JNL/Mellon Capital DowSM Dividend Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital VIP Fund JNL/Mellon Capital JNL 5 Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Communications Sector Fund JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Technology Sector Fund A-1 Schedule B April 29, 2013 (Compensation) JNL/Mellon Capital DowSM 10 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital S&P® 10 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Global 15 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital 25 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% B-1 JNL/Mellon Capital Select Small Cap Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Nasdaq® 25 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Value Line® 30 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital DowSM Dividend Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% B-2 JNL/Mellon Capital S&P® 24 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital VIP Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital JNL 5 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital JNL Optimized 5 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% B-3 JNL/Mellon Capital S&P® SMid 60 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital NYSE® International 25 Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Communications Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Consumer Brands Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% B-4 JNL/Mellon Capital Financial Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Healthcare Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Oil & Gas Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% JNL/Mellon Capital Technology Sector Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Amounts over $750 Million 0.015% B-5
